Citation Nr: 0202816	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-04 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The veteran had active service from August 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO).  That decision denied an increased rating for 
PTSD, which was then evaluated as 30 percent disabling.  The 
veteran filed a notice of disagreement (NOD).  In a February 
2000 decision, the RO granted an increased rating of 50 
percent for PTSD.  The veteran subsequently perfected his 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence reasonably shows that the veteran suffers 
from occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

3.  The evidence does not reasonably show that the veteran 
suffers from total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.21, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for entitlement to an increased rating for PTSD and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
personnel records, private treatment records from April and 
December 1999, and VA examinations from July 1999 and May 
2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an increased rating for PTSD.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).




II.  Factual Background

According to the veteran's service personnel records, he 
served as a combat medic in Vietnam.  He was granted service 
connection for PTSD in December 1994 with an initial 
disability rating of 30 percent.

In April 1999, the veteran filed a claim for an increased 
rating for PTSD.  An April 1999 private treatment note 
indicated that the veteran was seeking treatment for symptoms 
of severe, chronic anxiety.  The veteran presented with 
symptoms of severe chronic anxiety and PTSD symptoms 
including recurrent intrusive recollections of combat-related 
experiences, mild exaggerated startle response, extreme 
difficulty concentrating, and feelings of detachment.  The 
therapist noted that, with his symptoms, the veteran was 
likely to experience difficulty in an academic setting, 
including incapacitating levels of anxiety during testing or 
examination in a classroom setting and complications in 
interactions with teachers and/or fellow students.  The 
therapist also noted that in other social situations the 
veteran experienced difficulty in interpersonal exchanges, 
including anger-rage control problems and an overall 
frustration relating to often unsuccessful attainment of his 
interpersonal goals.  The therapist diagnosed the veteran 
with chronic PTSD and assigned a Global Assessment of 
Functioning Score (GAF) of 41.

The veteran had a VA PTSD examination in July 1999.  The 
veteran reported that, in addition to service as a combat 
medic in Vietnam, he was sexually assaulted during service.  
The veteran complained of anxiety and night sweats.  He 
indicated that he avoided social functions at school.  The 
veteran reported that he experienced recurrent and intrusive 
thoughts of the sexual assault.  He avoided situations that 
would arouse recollections of Vietnam.  The veteran indicated 
that he had some difficulty in maintaining sleep, felt fear 
of the future and felt guarded.  He got nervous and anxious 
in front of others.  On examination, the veteran was 
appropriate in appearance, mood and affect during the 
interview.  He was cooperative, spontaneous in speech, 
coherent and relevant.  His attention, concentration and 
memory were intact.  There was no evidence of delusions, 
auditory hallucinations, or suicidal or homicidal thoughts.  
The veteran's insight and judgment were not impaired.  The 
examiner gave the veteran a GAF of 45 for the current year 
and 50 for the past year.

A private PTSD evaluation was conducted in December 1999.  
The veteran reported a history consistent with his previous 
examinations.  The therapist noted that the veteran had 
attended four treatment sessions during November 1999.  The 
veteran indicated that he had a severe exacerbation in social 
isolation, which he related to difficulties with sufficient 
financial resources and related decrease in self-esteem.  The 
veteran reported experiences of extreme anxiety and two or 
three panic attacks per week during the day in social 
settings.  The therapist diagnosed the veteran with chronic 
PTSD and assigned a GAF of 41.

The veteran had a VA PTSD examination on May 3, 2001.  The 
veteran stated that he has had difficulty maintaining 
employment since 1994.  He attributed some of his difficulty 
finding a job to his previous felony arrests.  The veteran 
reported problems with sleep and indicated he did not feel 
rested when he woke up in the morning.  The veteran stated 
that he had nightmares two or three times a week.  He 
reported that he experienced intrusive thoughts of his 
experiences in Vietnam on more days than not.  He noted that 
he continued to experience an exaggerated startle response, 
hyper-vigilance and a generalized feeling of restlessness.  
The veteran indicated that he does not like crowds and avoids 
interacting with people.  On examination, the veteran's 
immediate, recent and remote memories were good.  He was 
oriented on all spheres.  His speech was vague.  His thought 
process was spontaneous, but overabundant.  His continuity of 
thought contained considerable rambling, repetitive rambling 
and rambling that was resistant to refocusing.  His thought 
content contained no suicidal or homicidal ideation.  There 
were no delusions, ideas of reference or feelings of 
unreality.  The examiner evaluated his mood as dysphoric and 
his range of affect as broad.  The examiner diagnosed the 
veteran with chronic PTSD and assigned a GAF of 50.

In a May 25, 2001 addendum to the VA examination report, the 
examiner noted that he had not had the opportunity to review 
the veteran's claims file prior to the examination.  The 
examiner noted that he reviewed both the veteran's claims 
file and the May 3, 2001 examination report.  The examiner 
indicated that he had no changes in the diagnosis reported in 
the examination report.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  When applying the rating 
schedule, it is not expected, especially with more fully 
described grades of disabilities, that all the cases will 
show all the findings specified.  38 C.F.R. § 4.21.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After considering all of the relevant evidence, the Board 
finds that a 70 percent rating is warranted under the 
schedular criteria.  The veteran has reported difficulty in 
maintaining employment since 1994.  In addition, the April 
1999 private treatment record indicates that, with the 
veteran's symptoms, he would be likely to experience 
difficulty in an academic setting, including incapacitating 
levels of anxiety during testing or examination and 
complications in interactions with teachers and/or fellow 
students.  In April 1999, the private physician also noted 
that the veteran experiences difficulty with interpersonal 
exchanges, including anger-rage control problems and an 
overall frustration relating to often unsuccessful attainment 
of his interpersonal goals.  The May 2001 VA examination 
indicated that the veteran avoids interacting with people.

The Board finds that evidence reasonably shows that the 
veteran suffers from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  The Board is aware that the veteran does not 
demonstrate all the criteria for a 70 percent disability 
rating.  However, the evidence of record demonstrates 
symptomatology and a degree of occupational and social 
impairment which "more nearly approximates" the criteria 
for a 70 percent rating rather than a 50 percent rating.  See 
38 C.F.R. §§ 4.7, 4.21.

The conclusion that a 70 percent rating is warranted is 
further supported by the fact that the veteran received GAF 
scores of 41 from a private physician, 45 from the July 1999 
VA examiner and 50 from the May 2001 VA examiner.  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  See 38 C.F.R. § 4.130.  The 
Board notes that these serious symptoms are comparable to the 
symptoms contemplated under the rating schedule for a 70 
percent disability rating.  Accordingly, the Board concludes 
that the criteria for a 70 percent disability rating for PTSD 
are met.

The Board further finds, however, that the veteran's PTSD has 
not resulted in the manifestations contemplated for a 100 
percent rating as is it not shown he has total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Such manifestations are not 
noted in the private treatment records, the VA examinations 
or the veteran's own contentions.  Accordingly, the Board 
concludes that the schedular criteria for a 100 percent 
rating for PTSD are not met.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

An increased rating of 70 percent for PTSD is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

